                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


ROBERT ANTONIO GALLEGOS,

                      Plaintiff,

               v.                                            CASE NO. 18-3256-SAC

FINNEY COUNTY, KANSAS, et al.,

                      Defendants.

                                MEMORANDUM AND ORDER

       Plaintiff, appearing pro se and in forma pauperis, filed this civil rights complaint under 42

U.S.C. § 1983, alleging that his constitutional rights were violated while he was housed at the

Finney County Jail in Garden City, Kansas (“FCJ”).

I. Nature of the Matter before the Court

       Plaintiff alleges that on August 15, 2018, while incarcerated for a parole violation and as a

pretrial detainee on a pending charge, he was moved to “F-Pod” in the FCJ along with an inmate

named DaShawn Telfair, who had “obvious mental health problems, including paranoid

schizophrenia and delusions.” (Doc. 1, at 2.) On August 20, 2018, between 7:30 p.m. and

10:00 p.m., Plaintiff was playing chess with Telfair when Telfair grew hostile over a disagreement

about the rules of the game. Telfair stood up and grabbed Plaintiff in a hostile manner and

Plaintiff punched Telfair in the face several times in an attempt to defend himself, but was thrown

and dragged around the room in fear for his life. FCJ staff were not watching the camera and did

not come to separate the two inmates. Four of the inmates who were in the pod broke up the fight

and were punished by administration for trying to help Plaintiff.

       Plaintiff alleges that FCJ staff admitted knowledge of Telfair’s mental problems. Plaintiff

alleges that he suffered “undiagnosed whiplash and emotional distress” due to the incident.

                                                1
Plaintiff alleges that the security camera for F-Pod is situated so that the two corners of the pod are

large blind spots, and FCJ has refused to install a button-activated audio/help signal in that part of

the jail, although they have such equipment installed in A, B, and C-Pods as well as in Booking.

Plaintiff alleges that Defendants were aware of an elevated risk of harm because several inmates

have been seriously hurt during altercations in F-Pod over the last few years. Plaintiff alleges that

Defendant Lawson was responsible for housing Telfair with other inmates.

       Plaintiff names as Defendants: Finney County, Kansas; the Finney County Jail; Kevin

Bascue, Finney County Sheriff; Mark Welch, Finney County Jail Administrator; and Kyle

Lawson, Finney County Jail Lieutenant. Plaintiff seeks $1,500,000 in actual damages and

$2,000,000 in punitive damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts



                                                  2
all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

       The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did it;

how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a

plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico,

113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at



                                                   3
1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in a

complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Detention Facility

       Plaintiff’s Complaint names the FCJ as a defendant. “To state a claim under § 1983, a

plaintiff must allege the violation of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed by a person acting under color

of state law.” West v. Atkins, 487 U.S. 42, 48 (1988) (emphasis added). Prison and jail facilities

are not proper defendants because none is a “person” subject to suit for money damages under

§ 1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 66, 71 (1989); Clark v.

Anderson, No. 09-3141-SAC, 2009 WL 2355501, at *1 (D. Kan. July 29, 2009); see also Aston v.

Cunningham, No. 99–4156, 2000 WL 796086 at *4 n.3 (10th Cir. Jun. 21, 2000) (“a detention

facility is not a person or legally created entity capable of being sued”); Busekros v. Iscon,

No. 95-3277-GTV, 1995 WL 462241, at *1 (D. Kan. July 18, 1995) (“[T]he Reno County Jail

must be dismissed, as a jail is not a ‘person’ within the meaning of § 1983.”). Accordingly,

Defendant FCJ is dismissed.

       2.    Finney County

       To impose § 1983 liability on the county and its officials for acts taken by its employee,



                                                  4
plaintiff must show that the employee committed a constitutional violation and that a county

policy or custom was “the moving force” behind the constitutional violation. Myers v. Oklahoma

Cty. Bd. of Cty. Comm’rs, 151 F.3d 1313, 1318 (10th Cir. 1998) (citing Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 695 (1978)). The Supreme Court explained that in Monell they decided “a

municipality can be found liable under § 1983 only where the municipality itself causes the

constitutional violation at issue,” and “there are limited circumstances in which an allegation of a

‘failure to train’ can be the basis for liability under § 1983.” City of Canton, Ohio v. Harris, 489

U.S. 378, 385–86 (1989). Plaintiff has pointed to no policy or deficiency in the training program

used by the Finney County Sheriff’s Department or Finney County and no causal link between any

such inadequacy and the allegedly unconstitutional acts of jail staff. Plaintiff’s claims against

Finney County, Kansas, are subject to dismissal.

       3. Personal Involvement

       Plaintiff has failed to allege any personal involvement by Defendants Bascue and Welch.

The claims against these Defendants require proof that they personally committed a constitutional

violation. Keith v. Koerner, 843 F.3d 833, 837–38 (10th Cir. 2016) (citing Ashcroft v. Iqbal, 556

U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff

must plead that each Government-official defendant, through the official’s own individual actions,

has violated the Constitution.”)). It is not enough that a defendant acted in a supervisory role

when another defendant violated a plaintiff’s constitutional rights. Keith, 843 F.3d at 838.

       Plaintiff “must show an affirmative link between [Defendants] and the constitutional

violation, which requires proof of three interrelated elements:         (1) personal involvement;

(2) causation; and (3) state of mind.” Id. (internal quotation marks omitted) (citing Schneider v.

City of Grand Junction Police Dep’t., 717 F.3d 760, 767 (10th Cir. 2013) (quoting Dodds, 614



                                                 5
F.3d at 1195)). Because Plaintiff has failed to allege any personal involvement by Defendants

Bascue and Welch, his claims against these defendants are subject to dismissal.

       4. Failure to Protect

       Plaintiff asserts that the Defendants have failed to protect him by allowing an inmate with

known mental illnesses to be housed with Plaintiff. “Prison and jail officials, as well as municipal

entities that employ them, cannot absolutely guarantee the safety of their prisoners. Nonetheless,

they have a constitutional duty to take reasonable steps to protect the prisoners’ safety and bodily

integrity.” Wright v. Collison, 651 F. App’x 745, 748 (10th Cir. 2016) (unpublished) (quoting

Cox v. Glanz, 800 F.3d 1231, 1247–48 (10th Cir. 2015)). Because Plaintiff is a pretrial detainee,

his claims are governed by the Due Process Clause rather than the Eighth Amendment. Wright,

651 F. App’x at 748 (citing Lopez v. LeMaster, 172 F.3d 756 n.2 (10th Cir. 1999)). Even so, the

Court applies an analysis identical to that applied in Eighth Amendment cases brought under

§ 1983. Id.

       “To establish a cognizable Eighth Amendment claim for failure to protect an inmate from

harm by other inmates, the plaintiff must show that he [was] incarcerated under conditions posing

a substantial risk of serious harm, the objective component, and that the prison official was

deliberately indifferent to his safety, the subjective component.” Id. (citing Smith v. Cummings,

445 F.3d 1254, 1258 (10th Cir. 2006) (brackets and internal quotation marks omitted)). For the

subjective component, “the plaintiff bears the burden to show that the defendants responded in an

‘objectively unreasonable manner’—that is, they ‘knew of ways to reduce the harm but knowingly

or recklessly declined to act.’” Id. (citing Howard v. Waide, 534 F.3d 1227, 1239 (10th Cir. 2008)

(brackets and internal quotation marks omitted)).




                                                 6
       The Court finds that the proper processing of Plaintiff’s claims cannot be achieved without

additional information from appropriate officials of the FCJ. See Martinez v. Aaron, 570 F.2d

317 (10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991). Accordingly, the

Court orders the appropriate officials of the FCJ to prepare and file a Martinez Report. Once the

report has been received, the Court can properly screen Plaintiff’s claims under 28 U.S.C. § 1915.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant Finney County Jail

is dismissed.

       IT IS FURTHER ORDERED that:

                       (1)      the clerk of the court shall provide Finney County and the Sheriff of

                Finney County with a copy of the Complaint and this order for use in preparing the

                report. The report required herein shall be filed no later than sixty (60) days from

                the date of this order, unless the time is extended by the Court.

                       (2)      Officials responsible for the operation of the Finney County Jail are

                directed to undertake a review of the subject matter of the Complaint:

                             a. To ascertain the facts and circumstances;

                             b. To consider whether any action can and should be

                   taken by the institution to resolve the subject matter of the

                   Complaint; and

                             c. To determine whether other like complaints, whether

                   pending in this Court or elsewhere, are related to this Complaint

                   and should be considered together.

                       (3)      Upon completion of the review, a written report shall be compiled

                which shall be filed with the Court and served on Plaintiff. The Finney County



                                                  7
       Jail must seek leave of the Court if it wishes to file certain exhibits or portions of

       the report under seal or without service on Plaintiff. Statements of all witnesses

       shall be in affidavit form.      Copies of pertinent rules, regulations, official

       documents, and, wherever appropriate, the reports of medical or psychiatric

       examinations shall be included in the written report. Any recordings related to

       Plaintiff’s claims shall also be included.

              (4)     Authorization is granted to the officials of the Finney County Jail to

       interview all witnesses having knowledge of the facts, including Plaintiff.

              (5)     No answer or motion addressed to the Complaint shall be filed until

       the Martinez Report required herein has been prepared.

              (6)     Discovery by Plaintiff shall not commence until Plaintiff has

       received and reviewed Defendants’ answer or response to the Complaint and the

       report ordered herein. This action is exempted from the requirements imposed

       under Fed. R. Civ. P. 26(a) and 26(f).

IT IS SO ORDERED.

Dated in Topeka, Kansas, on this 3rd day of April, 2019.

                                      s/ Sam A. Crow
                                      Sam A. Crow
                                      U.S. Senior District Judge




                                         8
